UNITED STATES DISTRICT COURT
~SOUTHERN DISTRICT OF NEW YORK

 

wa neee eens x
LORENZO REDD, :
Plaintiff,
ORDER
. 7
18 CV 9436 (VB)
P. CHARLES GARELL, M.D. et al.,
Defendants. :
mnceeene a---X

 

This Order amends the Court’s March 16, 2020, Order. (Doc. #67).

With respect to the telephone conference scheduled for April 13, 2020, at 10:30 a.m.,
plaintiff and defense counsel shall attend by calling the following number and entering the access
code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

It is the responsibility of defense counsel to make prior arrangements with the appropriate
facility to have plaintiff available by telephone.

The parties should be on the line by 10:30 a.m. and announce their names before
speaking.

In the event plaintiff has retained counsel by the April 13, 2020, conference, counsel shall
attend by using the above call-in information.

The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the
docket.

Dated: March 19, 2020

White Plains, NY
SO ORDERED: /

Vincent L. Briccetti
United States District Judge

   

 
